     Case 2:18-cv-01564-KJM-KJN Document 41 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RODNEY ALEXANDER LANE, JR.,                           No. 2:18-cv-1564 KJM KJN P
11                          Plaintiff,
12              v.                                          ORDER
13    F. ALI, et al.,
14                          Defendants.
15

16             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19             On February 19, 2020, the magistrate judge filed findings and recommendations, which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

22   objections to the findings and recommendations, ECF No. 38, and defendant R. Johnson has filed

23   a response, ECF No. 39.

24             The magistrate judge recommended that defendant’s motion to dismiss be granted as to

25   plaintiff’s claim alleging deprivation of personal property. The magistrate judge also found that

26   plaintiff raised a claim for deprivation of the right to self-representation. The magistrate judge

27   recommended that this second claim be dismissed pursuant to Heck v. Humphrey, 512 U.S. 477

28   (1994).
                                                            1
     Case 2:18-cv-01564-KJM-KJN Document 41 Filed 09/30/20 Page 2 of 2

 1          In his objections, plaintiff clarifies that he is not raising a claim alleging deprivation of his
 2   right to self-representation. Plaintiff alleges that he is only challenging the deprivation of his
 3   personal property. Accordingly, the undersigned need only consider the section of the findings
 4   and recommendations addressing plaintiff’s claim alleging deprivation of personal property.
 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 6   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 7   findings and recommendations to be supported by the record and by the proper analysis.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The findings and recommendations filed February 19, 2020, are adopted as to
10   plaintiff’s claim alleging deprivation of personal property;
11          2. Defendant’s motion to dismiss (ECF No. 23) is granted as to plaintiff’s claim that
12   defendant Johnson violated his right to due process when he allegedly stole plaintiff’s personal
13   property;
14          3. Defendant’s motion to dismiss is denied in all other respects; and
15          4. This action is dismissed. The Clerk of Court is directed to close this case.
16   DATED: September 29, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
